

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
 
THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as of this
9th day of February, 2006 (the “Commencement Date”), by and between LSB
Financial Corp. (the "Company") and Randolph F. Williams (the "Employee").
 
WHEREAS, the Employee currently serves as the President and Chief Executive
Officer of the Company and of the Company's wholly-owned subsidiary, Lafayette
Savings Bank, FSB (the "Bank");
 
WHEREAS, the board of directors of the Company (the "Board of Directors" or the
"Board") believes it is in the best interests of the Company and its
subsidiaries for the Company to enter into this Agreement with the Employee in
order to assure continuity of management of the Company and its subsidiaries;
and
 
WHEREAS, the Board of Directors has approved and authorized the execution of
this Agreement with the Employee to take effect on the Commencement Date;
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:
 
1. Definitions.
 
(a) The term "Change in Control" means (1) an acquisition of securities of the
Company or the Bank that is determined by the Board of Directors to constitute
an acquisition of control of the Company or the Bank within the meaning of the
Change in Bank Control Act (12 U.S.C. § 18170)) and the Savings and Loan Holding
Company Act (12 U.S.C. §1467aff), and any successor sections and the applicable
regulations thereunder; (2) an event that would be required to be reported in
response to Item 1 of the current report on Form 8-K, as in effect on the
Commencement Date, pursuant to Section 13 or 15(d) of the Securities Exchange
Act of 1934 (the "Exchange Act"); (3) any person (as the term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act) directly or indirectly of
securities of the Company or the Bank representing 25% or more of the combined
voting power of the Company's or the Bank's outstanding securities; (4)
individuals who are members of the Board of Directors on the Commencement Date
(the "Incumbent Board") cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
Commencement Date whose election was approved by a vote of at least
three-quarters of the directors comprising the Incumbent Board, or whose
nomination for election by the Company's stockholders was approved by a
nominating committee serving under an Incumbent Board, shall be considered a
member of the Incumbent Board; or (5) consummation of a plan of reorganization,
merger or consolidation of the Company, sale of all or substantially all of the
assets of the Company, a similar transaction in which the Company is not the
resulting entity; provided that the term "change in control" shall not include
an acquisition of
 


--------------------------------------------------------------------------------



 
securities by an employee benefit plan of the Bank or the Company. In the
application of regulations under the Change in Bank Control Act or the Savings
and Loan Holding Company Act, determinations to be made by the applicable
federal banking regulator shall be made by the Board of Directors.
 
(b) The term "Consolidated Subsidiaries" means any subsidiary or subsidiaries of
the Company (or its successors) that are part of the consolidated group of the
Company (or its successors) for federal income tax reporting.
 
(c) The term "Date of Termination" means the date upon which the Employee's
employment with the Company or the Bank or both ceases, as specified in a notice
of termination pursuant to Section 8 of this Agreement.
 
(d) The term "Involuntary Termination" means the termination of the employment
of the Employee (i) by either the Company or the Bank or both without his
express written consent; or (ii) by the Employee within 120 days following the
earlier of the date the Employee becomes aware of or the date the Employee
reasonably should have become aware of a material diminution of or interference
with his duties, responsibilities or benefits, including (without limitation)
any of the following actions unless consented to in writing by the Employee: (
1) a requirement that the Employee be based at any place other than Lafayette,
Indiana, or within 35 miles thereof, except for reasonable travel on Company or
Bank business; (2) a material demotion of the Employee; (3) a material reduction
in the number or seniority of personnel reporting to the Employee or a material
reduction in the frequency with which, or in the nature of the matters with
respect to which such personnel are to report to the Employee, other than as
part of a Bank- or Company-wide reduction in staff; (4) a reduction in the
Employee's salary or a material adverse change in the Employee's perquisites,
benefits, contingent benefits or vacation, other than prior to a Change in
Control as part of an overall program applied uniformly and with equitable
effect to all members of the senior management of the Bank or the Company; (5) a
material permanent increase in the required hours of work or the workload of the
Employee; or (6) the failure of the Board of Directors ( or a board of directors
of a successor of the Company) to elect him as President and Chief Executive
Officer of the Company ( or a successor of the Company) or any action by the
Board of Directors ( or a board of directors of a successor of the Company)
removing him from any of such offices, or the failure of the board of directors
of the Bank (or any successor of the Bank) to elect him as President and Chief
Executive Officer of the Bank (or any successor of the Bank) or any action by
such board ( or board of a successor of the Bank) removing him from any of such
offices. The term "Involuntary Termination" does not include Termination for
Cause or termination of employment due to retirement, death, disability or
suspension or temporary or permanent prohibition from participation in the
conduct of the Bank's affairs under Section 8 of the Federal Deposit Insurance
Act ("FDIA ").
 
(e) The terms "Termination for Cause" and "Terminated for Cause" mean
termination of the employment of the Employee with either the Company or the
Bank, as the case may be, because of the Employee's dishonesty, incompetence,
willful misconduct, breach of a fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law,
rule, or regulation (excluding traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.
No act or failure to act by the
 

2

--------------------------------------------------------------------------------



 
Employee shall be considered willful unless the Employee acted or failed to act
with an absence of good faith and without a reasonable belief that his action or
failure to act was in the best interest of the Company. The Employee shall not
be deemed to have been Terminated for Cause unless and until there shall have
been delivered to the Employee a copy of a resolution, duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board of Directors at a meeting of the Board duly called and held for such
purpose (after reasonable notice to the Employee and an opportunity for the
Employee, together with the Employee's counsel, to be heard before the Board),
stating that in the good faith opinion of the Board of Directors the Employee
has engaged in conduct described in the preceding sentence and specifying the
particulars thereof in detail. The opportunity of the Employee to be heard
before the Board shall not affect the right of the Employee to arbitration as
set forth in paragraph 19.
 
2. Term. The initial term of this Agreement shall be for the period commencing
on the Commencement Date and terminating on December 31, 2006, subject to
earlier termination as provided herein. Beginning on December 31, 2006, and on
each anniversary thereafter, the term of this Agreement shall be extended for a
period of one year, provided that the Company has not given notice to the
Employee in writing at least 90 days prior to such anniversary that the term of
this Agreement shall not be extended further, and provided further that the
Employee has not received an unsatisfactory performance review by either the
Board of Directors or the board of directors of the Bank.
 
3. Employment. The Employee is employed as the President and Chief Executive
Officer of the Company and the Bank effective as of the Commencement Date. As
such, the Employee shall render administrative and management services as are
customarily performed by persons situated in similar executive capacities, and
shall have such other powers and duties as the Board of Directors or the board
of directors of the Bank may prescribe from time to time. The Employee shall
also render services to any subsidiary or subsidiaries of the Company or the
Bank as requested by the Company or the Bank from time to time consistent with
his executive position. The Employee shall devote his best efforts and full time
and attention to the business and affairs of the Company and the Bank to the
extent necessary to discharge his responsibilities hereunder. The Employee may
(i) serve on corporate or charitable boards or committees, and (ii) manage
personal investments, so long as such activities do not interfere materially
with performance of his responsibilities hereunder.
 
4. Compensation.
 
(a) Salary. The Company agrees to pay the Employee during the term of this
Agreement an annualized base salary of at least $186,000 per year (the "Company
Salary"); provided that any amounts of salary actually paid to the Employee by
any Consolidated Subsidiaries shall reduce the amount to be paid by the Company
to the Employee. The Company Salary shall be paid no less frequently than
monthly and shall be subject to customary tax withholding. The amount of the
Employee's Company Salary shall be increased (but shall not be decreased) from
time to time in accordance with the amounts of salary approved by the Board of
Directors or the board of directors of any of the Consolidated Subsidiaries
after the Commencement Date. Adjustments in salary or other compensation shall
not limit or reduce any other obligation of the Company under this Agreement.

3

--------------------------------------------------------------------------------


 
(b) Discretionary: Bonuses. The Employee shall be entitled to participate in an
equitable manner with all other executive officers of the Company and the Bank
in such performance-based and discretionary bonuses, if any, as are authorized
and declared by the Board of Directors for executive officers of the Company and
by the board of directors of the Bank for executive officers of the Bank.
 
(c) Expenses. The Employee shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by the Employee in performing services under
this Agreement in accordance with the policies and procedures applicable to the
executive officers of the Company and the Bank, provided that the Employee
accounts for such expenses as required under such policies and procedures.
 
(d) Deferral of Non-Deductible Compensation. In the event that the Employee's
aggregate compensation (including compensatory benefits which are deemed
remuneration for purposes of Section 162(m) of the Internal Revenue Code of 1986
as amended (the "Code'.')) from the Company and the Consolidated Subsidiaries
for any calendar year exceeds the greater of (i) $1,000,000 or (ii) the maximum
amount of compensation deductible by the Company or any of the Consolidated
Subsidiaries in any calendar year under Section 162(m) of the Code (the "maximum
allowable amount"), then any such amount in excess of the maximum allowable
amount shall be mandatorily deferred with interest thereon at 8% per annum,
compounded annually, to a calendar year such that the amount to be paid to the
Employee in such calendar year, including deferred amounts and interest thereon,
does not exceed the maximum allowable amount. Subject to the foregoing, deferred
amounts including interest thereon shall be payable at the earliest time
permissible. All unpaid deferred amounts shall be paid to the Employee not later
than his Date of Termination unless his Date of Termination is on a December
31st, in which case, the unpaid deferred amounts shall be paid to the Employee
on the first business day of the next succeeding calendar year. The provisions
of this subsection shall survive any termination of the Employee's employment
and any termination of this Agreement.
 
5. Benefits.
 
(a) Participation in Benefit Plans. The Employee shall be entitled to
participate, to the same extent as executive officers of the Company and the
Bank generally, in all plans of the Company and the Bank relating to pension,
retirement, thrift, profit-sharing, savings, group or other life insurance,
hospitalization, medical and dental coverage, travel and accident insurance,
education, cash bonuses, and other retirement or employee benefits or
combinations thereof. In addition, the Employee shall be entitled to be
considered for benefits under all of the stock and stock option related plans in
which the Company's or the Bank's executive officers are eligible or become
eligible to participate.
 
(b) Fringe Benefits. The Employee shall be eligible to participate in, and
receive benefits under, any other fringe benefit plans or perquisites which are
or may become generally available to the Company's or the Bank's executive
officers, including but not limited to supplemental retirement, incentive
compensation, supplemental medical or life insurance plans, company cars, club
dues, physical examinations, financial planning and tax preparation services.

4

--------------------------------------------------------------------------------



 
(c) Automobile. The Company shall either purchase or lease an automobile of the
Company's choosing for the sole use of the Employee, at no cost to the Employee.
 
(d) Country Club Dues. The Company shall pay for the Employee any initiation
fees, monthly dues and assessments, and any other business related charges at a
local country club.
 
(e) Salary and Benefits Provided by the Bank. To the extent that the Bank pays
salary and pays or provides other compensation and benefits of any kind provided
for in this Agreement, the Company's obligation do so under this Agreement shall
be excused.
 
6. Vacations; Leave. The Employee shall be entitled to annual paid vacation, in
accordance with the policies established by the Board of Directors and the board
of directors of the Bank for executive officers, in no event less than 23 days
per year, and to voluntary leaves of absence, with or without pay, from time to
time at such times and upon such conditions as the Board of Directors may
determine in its discretion.
 
 
7. Termination of Employment. The Board of Directors may terminate the
Employee's employment at any time and such termination of employment, except in
the case of Termination for Cause, shall not prejudice the Employee's right to
compensation or other benefits under this Agreement.
 
 
(a) Termination for Cause. In the event of Termination for Cause, the Company
shall pay the Employee the Employee's salary through the Date of Termination,
and the Company shall have no further obligation to the Employee under this
Agreement.
 
(b) Voluntary Termination. The Employee's employment may be voluntarily
terminated by the Employee at any time upon 90 days' written notice to the
Company or such shorter period as may be agreed upon between the Employee and
the Board of Directors, for reasons other than reasons that constitute
Involuntary Termination. In the event of such voluntary termination, the Bank
shall be obligated to continue to pay to the Employee the Employee's salary and
benefits only through the Date of Termination, at the time such payments are
due, and the Company shall have no further obligation to the Employee under this
Agreement.
 
(c) Involuntary Termination Not Related to a Change in Control. In the event the
Employee experiences an Involuntary Termination not related to a Change in
Control, (1) the Company shall pay to the Employee during the remaining term of
this Agreement the Employee's salary at the rate in effect immediately prior to
the Date of Termination, payable in such manner and at such times as such salary
would have been payable to the Employee under Section 4(a) if the Employee had
continued to be employed by the Company, and (2) the Company shall provide to
the Employee during the remaining term of this Agreement health insurance
benefits as maintained for the benefit of its Senior Executives from time to
time during the remaining term of the Agreement on substantially the same terms
as would apply if he had continued to be employed.
 
(d) Involuntary Termination Related to a Change in Control. In the event the
Employee experiences an Involuntary Termination at the time of, or within 12
months following

5

--------------------------------------------------------------------------------



 
a Change in Control, the Company shall (1) pay to the Employee in a lump sum in
cash within 25 business days after the Date of Termination an amount equal to
299% of the Employee's "base amount" as defined in Section 280G of the Internal
Revenue Code of 1986, as amended (the "Code"); and (2) provide to the Employee
during the remaining term of this Agreement, at no cost to Employee, health
benefits as are maintained for Senior Executives from time to time during the
remaining term of this Agreement on substantially the same terms as would apply
if he had continued to be employed. Anything in this Agreement to the contrary
notwithstanding, in the event that the Company's independent public accountants
determine that any payment by the Company to or for the benefit of the Employee,
whether paid or payable pursuant to the terms of this Agreement, would be
non-deductible by the Company or the Bank for federal income tax purposes
because of Section 280G of the Code, then the amount payable to or for the
benefit of the Employee pursuant to this Agreement shall be reduced (but not
below zero) to the Reduced Amount. For purposes of this Section 7(d), the
“Reduced Amount” shall be the amount which maximizes the amount payable without
causing the payment to be non-deductible by the Company or the Bank because of
Section 280G of the Code. Any payments made to Employee pursuant to this
Agreement or otherwise, are subject to and conditional upon their compliance
with 12 U.S.C. §1828(k) and FDIC regulation 12 C.F.R. Part 359 (Golden Parachute
and Indemnification Payments) and any other regulations promulgated thereunder,
to the extent applicable to such parties.
 
(e) Death; Disability. In the event of the death of the Employee while employed
under this Agreement and prior to any termination of employment, the Employee's
estate, or such person as the Employee may have previously designated in
writing, shall be entitled to receive from the Company the salary of the
Employee through the last day of the calendar month in which the Employee died.
If the Employee becomes "permanently disabled" while employed under this
Agreement, the Board of Directors shall be entitled to terminate this Agreement
and the employment of the Employee at any time at its discretion. For purposes
of this Agreement, the term "permanently disabled" means that the Employee has a
mental or physical infirmity which permanently impairs his ability to perform
substantially his duties and responsibilities under this Agreement and which
results in (i) eligibility of the Employee under the long-term disability plan
of the Company or the Bank, if any; or (ii) inability of the Employee to perform
substantially his duties and responsibilities under this Agreement for a period
of 180 consecutive days.
 
(f) Temporary Suspension or Prohibition. If the Employee is suspended and/or
temporarily prohibited from participating in the conduct of the Bank's affairs
by a notice served under Section 8(e)(3) or (g)(l) of the FDIA, 12 U.S.C. §
1818(e)(3) and (g)(l), the Company's obligations under this Agreement shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Company may in its discretion
(i) pay the Employee all or part of the compensation withheld while its
obligations under this Agreement were suspended and (ii) reinstate in whole or
in part any of its obligations which were suspended.
 
(g) Permanent Suspension or Prohibition. If the Employee is removed and/or
permanently prohibited from participating in the conduct of the Bank's affairs
by an order issued under Section 8(e)(4) or (g)(l) of the FDIA, 12 U.S.C. §
1818(e)(4) and (g)(l), all obligations of

6

--------------------------------------------------------------------------------



 
the Company under this Agreement shall terminate as of the effective date of the
order, but vested rights of the contracting parties shall not be affected.
 
(h) Default of the Bank. If the Bank is in default (as defined in Section
3(x)(1) of the FDIA), all obligations of the Company under this Agreement shall
terminate as of the date of default, but this provision shall not affect any
vested rights of the contracting parties.
 
(i) Termination by Regulators. All obligations of the Company under this
Agreement shall be terminated, except to the extent determined that continuation
of this Agreement is necessary for the continued operation of the Bank: (i) by
the Director of the Office of Thrift Supervision (the "Director") or his or her
designee, at the time the Federal Deposit Insurance Corporation enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13(c) of the FDIA; or (ii) by the Director or his or her
designee, at the time the Director or his or her designee approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the Director to be in an unsafe or unsound condition. Any rights
of the parties that have already vested, however, shall not be affected by any
such action.
 
8. Notice of Termination. In the event that the Company or the Bank, or both,
desire to terminate the employment of the Employee during the term of this
Agreement, the Company or the Bank, or both, shall deliver to the Employee a
written notice of termination, stating whether such termination constitutes
Termination for Cause or Involuntary Termination, setting forth in reasonable
detail the facts and circumstances that are the basis for the termination, and
specifying the date upon which employment shall terminate, which date shall be
at least 30 days after the date upon which the notice is delivered, except in
the case of Termination for Cause. In the event that the Employee determines in
good faith that he has experienced an Involuntary Termination of his employment,
he shall send a written notice to the Company stating the circumstances that
constitute such involuntary termination and the date upon which his employment
shall have ceased due to such Involuntary Termination. In the event that the
Employee desires to effect a voluntary termination as described in Section 7(b)
above, he shall deliver a written notice to the Company, stating the date upon
which employment shall terminate, which date shall be at least 90 days after the
date upon which the notice is delivered, unless the parties agree to a date
sooner.
 
9. No Mitigation. The Employee shall not be required to mitigate the amount of
any salary or other payment or benefit provided for in this Agreement by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Agreement be reduced by any compensation earned by the
Employee as the result of employment by another employer, by retirement benefits
after the Date of Termination or otherwise.
 
10. Attorneys Fees. The Company shall pay all legal fees and related expenses
(including the costs of experts, evidence and counsel) incurred by the Employee
as. a result of (i) the Employee's contesting or disputing any termination of
employment, or (ii) the Employee's seeking to obtain or enforce any right or
benefit provided by this Agreement or by any other plan or arrangement
maintained by the Company (or its successors) or the Consolidated Subsidiaries
under which the Employee is or may be entitled to receive benefits; provided
that the Company's
 

7

--------------------------------------------------------------------------------



 
obligation to pay such fees and expenses is subject to the Employee's prevailing
with respect to the matters in dispute in any action initiated by the Employee
or the Employee's having been determined to have acted reasonably and in good
faith with respect to any action initiated by the Company or the Bank.
 
11. Non-Disclosure and Non-Solicitation.
 
(a) Non-Disclosure. The Employee acknowledges that he has acquired, and will
continue to acquire while employed by the Company and/or any Consolidated
Subsidiary, special knowledge of the business, affairs, strategies and plans of
the Company and the consolidated Subsidiaries which has not been disclosed to
the public and which constitutes confidential and proprietary business
information owned by the Company and the Consolidated Subsidiaries, including
but not limited to, information about the customers, customer lists, software,
data, formulae, processes, inventions, trade secrets, marketing information and
plans, and business strategies of the Company and the Consolidated Subsidiaries,
and other information about the products and services offered or developed or
planned to be offered or developed by the Company and/or the Consolidated
Subsidiaries ("Confidential Information"). The Employee agrees that, without the
prior written consent of the Company, he shall not, during the term of his
employment or at any time thereafter, in any manner directly or indirectly
disclose any Confidential Information to any person or entity other than the
Company and the Consolidated Subsidiaries. Notwithstanding the foregoing, if the
Employee is requested or required (including but not limited to by oral
questions, interrogatories, requests for information or documents in legal
proceeding, subpoena, civil investigative demand or other similar process) to
disclose any Confidential Information the Employee shall provide the Company
with prompt written notice of any such request or requirement so that the
Company and/or a Consolidated Subsidiary may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this Section
11(a). If, in the absence of a protective order or other remedy or the receipt
of a waiver from the Company, the Employee is nonetheless legally compelled to
disclose Confidential Information to any tribunal or else stand liable for
contempt or suffer other censure or penalty, the Employee may, without liability
hereunder, disclose to such tribunal only that portion of the Confidential
Information which is legally required to be disclosed, provided that the
Employee exercise his best efforts to preserve the confidentiality of the
Confidential Information, including without limitation by cooperating with the
Company and/or a Consolidated Subsidiary to obtain an appropriate protective
order or other reliable assurance that confidential treatment will be accorded
the Confidential Information by such tribunal. On the Date of Termination, the
Employee shall promptly deliver to the Company all copies of documents or other
records (including without limitation electronic records) containing any
Confidential Information that is in his possession or under his control, and
shall retain no written or electronic record of any Confidential Information.
 
(b) Non-Solicitation. During the three year period next following the Date of
Termination, the Employee shall not directly or indirectly solicit, encourage,
or induce any person while employed by the Company or any Consolidated
Subsidiary to (i) leave the Company or any Consolidated Subsidiary, (ii) cease
his or her employment with the Company or any Consolidated Subsidiary or (iii)
accept employment with another entity or person.

8

--------------------------------------------------------------------------------


 
The provisions of this Section 11 shall survive any termination of the
Employee's employment and any termination of this Agreement.
 
12. No Assignments.
 
(a) This Agreement is personal to each of the parties hereto, and neither party
may assign or delegate any of its rights or obligations hereunder without first
obtaining the written consent of the other party; provided, however, that the
Company shall require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) by an assumption agreement in form
and substance satisfactory to the Employee, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place. Failure of the Company to obtain such an assumption agreement prior
to the effectiveness of any such succession or assignment shall be a breach of
this Agreement and shall entitle the Employee to compensation and benefits from
the Company in the same amount and on the same terms as provided for an
Involuntary Termination under Section 7 hereof. For purposes of implementing the
provisions of this Section 12(a), the date on which any such succession becomes
effective shall be deemed the Date of Termination.
 
(b) This Agreement and all rights of the Employee hereunder shall inure to the
benefit of and be enforceable by the Employee's personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
13. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to the Company at its home
office, to the attention of the Board of Directors with a copy to the Secretary
of the Company, or, if to the Employee, to such home or other address as the
Employee has most recently provided in writing to the Company.
 
14. Amendments. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.
 
15. Headings. The headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.
 
16. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
 
17. Governing Law. This Agreement shall be governed by the laws of the State of
Indiana.
 
18. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement (other than relating to the enforcement of the provisions of
Section 11) shall be settled exclusively by arbitration in accordance with the
rules of the American Arbitration
 

9

--------------------------------------------------------------------------------



 
Association then in effect. Judgment may be entered on the arbitrator's award in
any court having jurisdiction.
 
19. Equitable and Other Judicial Relief. In the event of an actual or threatened
breach by the Employee of any of the provisions of Section 11, the Company shall
be entitled to equitable relief in the form of an injunction from a court of
competent jurisdiction and such other equitable and legal relief as such court
deems appropriate under the circumstances. The parties agree that the Company
shall not be required to post any bond in connection with the grant or issuance
of an injunction (preliminary, temporary and/or permanent) by a court of
competent jurisdiction, and if a bond is nevertheless required, the parties
agree that it shall be in a nominal amount. The parties further agree that in
the event of a breach by the Employee of any of the provisions of Section 11,
the Company will suffer irreparable damage and its remedy at law against the
Employee is inadequate to compensate it for such damage.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
 
Attest:
 
LSB FINANCIAL CORP.
                   
By:
/s/ Mary Jo David
 
By:
/s/ Mariellen M. Neudeck
 
Mary Jo David
   
Mariellen M. Neudeck
     
Its:
Chairman of the Board
                     
EMPLOYEE
                         
/s/ Randolph F. Williams
     
Randolph F. Williams


 
 
 
10